Exhibit 10.7

 

COMPANY CONFIDENTIAL

 

BALL CORPORATION

 

ECONOMIC VALUE ADDED

INCENTIVE COMPENSATION PLAN

 

Regular Exempt Salaried Employees

 

Updated August 11, 2011

Replaces July 9th, 2008

 

--------------------------------------------------------------------------------


 

COMPANY CONFIDENTIAL

 

BALL CORPORATION

 

ECONOMIC VALUE ADDED

INCENTIVE COMPENSATION PLAN

 

1.                                      Statement of Purpose

 

The purpose of the Ball Corporation (the “Company”) Economic Value Added
Incentive Compensation Plan (the “Plan”) is to produce sustained shareholder
value improvement by establishing a direct link between Economic Value Added
(“EVA”) and incentive compensation payments.

 

2.                                      Administration of the Plan

 

The Human Resource Committee of the Board of Directors (the “Committee”) shall
be the sole administrator of the Plan.  The Committee shall have full power to
formulate additional regulations and make interpretations for carrying out the
Plan.  The Committee shall also be empowered to make any and all of the
determinations not herein specifically authorized which may be necessary or
desirable for the effective administration of the Plan.  Any decision or
interpretation of any provision of this Plan adopted by the Committee shall be
final and conclusive.

 

3.                                      Eligibility

 

Eligibility to participate is limited to regular exempt salaried employees.

 

4.                                      Targets

 

4.1.                                        Establishment of Target Incentive
Percent - At the time a Participant commences participation in the Plan, there
shall be established for each Participant a Target Incentive Percent.  The
Target Incentive Percent for such Participant for any future Year(s) may be
increased, decreased or left unchanged from the prior Year.  Following the end
of each Year, the Target Incentive Percent for that Year will be multiplied by
the Base Salary of such Participant for that Year to arrive at the Target
Incentive Amount for such Participant.  The Target Incentive Amount will then be
multiplied by the Performance Factor for that Year to arrive at the amount of
the Award, if any, and the amount of adjustment to the Participant’s Bank
balance, if any.

 

4.2.                                        Establishment of Target EVA - For
any one Year, Target EVA shall equal the sum of (i) the prior year’s Target EVA
and (ii) one-half (1/2) the amount of the prior year’s Incremental EVA.

 

Updated August 11, 2011

Effective January 1, 1994

Replaces July 9, 2008

 

1

--------------------------------------------------------------------------------


 

Adjustments to the Target EVA (as computed above) may be made, with the approval
of the Committee due to changes in the composition of the Participating Units,
or for other reasons at the discretion of the Committee.

 

5.                                      Calculation of Performance Factors,
Awards, Banks, and Distributions

 

5.1.                                        Calculation of the Performance
Factor

 

a.              If Incremental EVA (i.e., Actual EVA less Target EVA) is
positive, the Performance Factor is determined as follows:

 

Performance Factor =

1+

Incremental EVA

 

Positive Leverage Factor

 

b.              If Incremental EVA is zero (0), the Performance Factor is 1.00.

 

c.               If Incremental EVA is negative, the Performance Factor is
determined as follows:

 

Performance Factor =

1-

Incremental EVA

 

Negative Leverage Factor

 

5.2.                                        Calculation of Participant’s Award -
The Performance Factor will be multiplied by the Participant’s Target Incentive
Amount to arrive at each Participant’s Award for the Year.

 

If a Participant has multiple Participation Bases, the Performance Factor for
each Participation Basis will be determined separately and accumulated to
compute the Participant’s total Award.

 

Except with the prior approval of the Committee, the total Award for a
Participating Unit may not exceed one-third (1/3) of Positive Incremental EVA
generated by that Unit, computed before consideration of such Awards.  The
Leverage Factor of the Participating Unit will be amended if the total Award of
the Unit exceeds one-third (1/3).

 

5.3.                                        Determination of Distributions and
Bank Balances - To encourage sustained improvements to EVA, there are cases when
earned incentive will be deferred and credited to a Participant’s bank balance. 
Correspondingly, to ensure accountability for performance in down periods, there
are cases when a negative bank balance will be created for a Participant. 
Appendix A sets out the Plan distribution rules.

 

The distribution date shall be once each year and no later than March 15 of the
year following the year for which an Award was calculated.

 

2

--------------------------------------------------------------------------------


 

The formulas and examples of Determination of Distributions and Bank Balances
are contained in Appendix A and B and are incorporated by reference herein and
form a part of the Plan.

 

5.4.                                        De Minimis Bank Balances - If after
determination of the Distribution for the Year, the Bank balance is positive but
less than Seven Thousand Five Hundred Dollars ($7,500.00), then such balance
will be added to the Distribution for the Year, and the Bank balance will
thereby be brought to zero.

 

5.5.                                        Calculation of Award Distributions
When a Participant has Multiple Participation Bases - In the event a Participant
has multiple Participation Bases for a Year, then Awards, Banks, Performance
Factors and Target Incentive Amounts shall be calculated separately and
independently for each Participation Basis.

 

Bank balances shall be maintained separately for each Participation Basis.  A
Bank Balance from one Participation Basis may not be offset against a Bank
balance of another Participation Basis.

 

5.6.                                        Changes in Participation Basis - In
the event a Participant experiences a change in Participation Basis during a
Year, then Awards, Banks, Performance Factors and Target Incentive Amounts shall
be calculated separately and independently for each Participation Basis of such
Participant using those portions of the Participant’s Base Salary actually paid
for service while included in each separate Participation Basis.

 

Bank balances shall be maintained separately for each Participation Basis.

 

5.7.                                        Changes in Target Incentive Percent
- In the event a Participant experiences a change in Target Incentive Percent
without experiencing a change in Participation Basis during a Year, then Award
calculations and Bank adjustments will be made separately using those portions
of the Participant’s Base Salary actually paid for service while participating
at each separate Target Incentive Percent.

 

Separate Bank accounts shall not be maintained because of changes in a
Participant’s Target Incentive Percent.

 

5.8.                                        Qualification of Distributions for
Other Plans - Distributions from the Plan to active Participants shall qualify
as incentive payments for the purpose of any deferred compensation
plan(s) maintained by the Company, and as such, may be deferred by Participants
eligible to defer under the terms and conditions of such plan(s).  Such
eligibility for deferral is not automatic and shall only be as authorized for
eligible employees under the rules of such plan(s).  Notwithstanding anything to
the contrary in such plan(s), no portion of any Award or any Bank, prior to
actual Distribution, shall qualify for the purposes of deferral under the terms
and conditions of such plan(s).

 

3

--------------------------------------------------------------------------------


 

6.                                      Leverage Factors

 

6.1.                                        Establishment of Positive Leverage
Factor - The Positive Leverage Factor is determined by management, with the
approval of the Committee.  The determination of the Positive Leverage Factor
considers a number of judgmental factors including, but not limited to, the
volatility of earnings and the capital invested in each Participating Unit and
the Total Incentive Amount for all Participants in each Participating Unit.

 

It is anticipated that changes to the Positive Leverage Factor will not be made
often.  Circumstances which may warrant a change in the Positive Leverage factor
include significant changes which affect the Participating Unit, including a
change in the composition of the Participating Unit, permanent changes in market
conditions, and acquisitions and/or divestitures.

 

6.2.                                        Establishment of Negative Leverage
Factor - The Negative Leverage Factor is equal to the Positive Leverage Factor
multiplied by a factor of two (2.0).

 

7.                                      Distributions Following Termination

 

7.1.                                        Eligibility - A Participant who
terminates prior to December 31 of a Year shall not be eligible for any
Distribution for such Year or any future Distributions, unless such termination
is by reason of Retirement, Death or Disability.

 

7.2.                                        Distributions for the Year of
Retirement, Death or Disability - Distributions for a Participant for the Year
of such Participant’s Retirement, Death or Disability shall be on the same basis
as for all other Participants.

 

Complete Distribution of Bank(s) of Participants who have experienced a
termination by reason of Retirement, Death or Disability shall be accomplished
no later than the Distribution Date for the Year following the Year of
Retirement, Death or Disability.

 

7.3.                                        Obligation for Negative Bank
Balances - If, after the Distribution made for the Year of Retirement, Death or
Disability, the Participant’s Bank balance is negative, then such Bank balance
will be eliminated without further obligation of the Participant to the
Company.  Participants who terminate for reasons other than Retirement, Death or
Disability and at the time of termination have a negative Bank balance will have
no obligation to the Company related to the negative Bank balance.

 

4

--------------------------------------------------------------------------------


 

8.                                      Beneficiary Designation

 

The Participant shall have the right, at any time and from time to time, to
designate and/or change or cancel any person/persons or entity as to his
Beneficiary (both principal and contingent) to whom Distribution under this Plan
shall be made in the event of such Participant’s death prior to a Distribution. 
Any Beneficiary change or cancellation shall become effective only when filed in
writing with the Committee during the Participant’s lifetime on a form provided
by or otherwise acceptable to the Company.

 

The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed.  Any finalized divorce of a Participant
subsequent to the date of filing of a Beneficiary designation form shall revoke
any prior designation of the divorced spouse as a Beneficiary.  The spouse of a
Participant domiciled in a community property jurisdiction shall be required to
join in any designation of Beneficiary other than the spouse in order for the
Beneficiary designation to be effective.

 

If a Participant fails to designate a Beneficiary as provided above, or, if such
Beneficiary designation is revoked by divorce, or otherwise, without execution
of a new designation, or if all designated Beneficiaries predecease the
Participant, then the Distribution shall be made to the Participant’s estate.

 

9.                                      Miscellaneous

 

9.1.                                        Unsecured General Creditor -
Participants and their beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests, or other claim in any property or
assets of the Employer.  Any and all assets shall remain general, unpledged,
unrestricted assets of the Employer.  The Company’s obligation under the Plan
shall be that of an unfunded and unsecured promise to pay money in the future,
and there shall be no obligation to establish any fund, any security or any
otherwise restricted asset, in order to provide for the payment of amounts under
the Plan.

 

9.2.                                        Obligations To The Employer - If a
Participant becomes entitled to a Distribution under the Plan, and, if, at the
time of the Distribution, such Participant has outstanding any debt, obligation
or other liability representing an amount owed to the Employer, then the
Employer may offset such amounts owing to it or any affiliate against the amount
of any Distribution.  Such determination shall be made by the Committee.  Any
election by the Committee not to reduce any Distribution shall not constitute a
waiver of any claim for any outstanding debt, obligation, or other liability
representing an amount owed to the Employer.

 

9.3.                                        Nonassignability - Neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part

 

5

--------------------------------------------------------------------------------


 

thereof, which are, and all rights to which are, expressly declared to be
unassignable and nontransferable.  No part of an Award and/or Bank, prior to
actual Distribution, shall be subject to seizure or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, nor shall it be transferable by operation of
law in the event of the Participant’s or any other person’s bankruptcy or
insolvency.

 

9.4.                                        Taxes: Withholding - To the extent
required by law, the Company shall withhold from all cash Distributions made,
any amount required to be withheld by the federal and any state, provincial or
local government.

 

9.5.                                        Employment or Future Eligibility to
Participate - Not Guaranteed - Nothing contained in this Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Eligible Employee or any Participant or any former Participant any right to be
retained in the employ of the Employer.  Designation as an Eligible Employee or
as a Participant is on a year-by-year basis and may or may not be renewed for
any employment years not yet commenced.

 

9.6.                                        Applicable Law - This Plan shall be
governed and construed in accordance with the laws of the State of Indiana.

 

9.7.                                        Validity - In the event any
provision of the Plan is held invalid, void, or unenforceable, the same shall
not affect, in any respect whatsoever, the validity of any other provision of
the Plan.

 

9.8.                                        Notice - Any notice or filing
required or permitted to be given to the Committee shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, to the
principal office of the Company, directed to the attention of the President and
CEO of the Company.  Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.

 

10.                               Amendment and Termination of the Plan

 

10.1.                                 Amendment - The Committee may at any time
amend the Plan in whole or in part provided, however, that no amendment shall be
effective to affect the Participant’s right to designate a beneficiary.

 

10.2.                                 Termination of the Plan

 

a.              Employer’s Right to Terminate.  The Committee may at any time
terminate the Plan as to prospective earning of Awards, if it determines in good
faith that the continuation of the Plan is not in the best interest of the
Company and its shareholders.  No such termination of the Plan shall reduce any
Distribution already made.

 

6

--------------------------------------------------------------------------------


 

b.              Payments Upon Termination of the Plan.  Upon any termination of
the Plan under this Section, Awards for future years shall not be made.  With
respect to the Year in which such termination takes place, the employer will pay
to each Participant the Participant’s Award for such Year or partial Year, no
later than March 15 in the calendar year following the year of termination of
the Plan.  Bank Distributions shall be made in their entirety to the
Participants no later than March 15 in the calendar year following the year of
termination of the Plan.

 

11.                               Definitions

 

11.1.                                 Award - “Award” means the dollar amount
(positive or negative) which results from the multiplication of the
Participant’s Target Incentive Amount for the Year, by the Performance Factor
for the same Year.

 

11.2.                                 Bank - “Bank” means a dollar amount
account that maintains the balance of unpaid positive and negative Awards earned
in accordance with the terms and conditions of the Plan.  Bank balances are
maintained by Participant, and the Company does not transfer cash into such Bank
accounts.  The Bank accounts exist only as bookkeeping records to evidence the
Company’s obligation to pay these amounts in accordance with Plan requirements. 
(See Appendix A for bank rules.)

 

No interest is charged or credited on amounts in the Bank.  Participants are
never vested in amounts in the Bank, and such amounts are not earned until the
respective Distribution Date.

 

11.3.                                 Base Salary - “Base Salary” means the
Participant’s actual base salary paid during the Year, excluding incentive
payments, salary continuation, and other payments which are not, in the sole
determination of the Committee, actual base salary.

 

11.4.                                 Beneficiary - “Beneficiary” means the
person or persons designated as such in accordance with Section 8.

 

11.5.                                 Committee - “Committee” means the Human
Resources Committee of the Board of Directors of Ball Corporation or their
designee(s).

 

11.6.                                 Disability - “Disability” means a bodily
injury or disease, as determined by the Committee, that totally and continuously
prevents the Participant, for at least six (6) consecutive months, from engaging
in an “occupation” for pay or profit.  During the first twenty-four (24) months
of total disability, “occupation” means the Participant’s regular occupation. 
After that period, “occupation” means any occupation for which the Participant
is reasonably fitted, based upon the Participant’s education, training or
experience as determined by the Committee.

 

7

--------------------------------------------------------------------------------


 

11.7.                                 Distribution - “Distribution” means the
payment of incentive compensation in cash or bank balance adjustment(s).

 

11.8.                                 Distribution Date - “Distribution Date”
means the date on which the Employer makes Distributions.  The Distribution Date
shall be once each Year and no later than March 15 of the Year following the
Year for which an Award was calculated.

 

11.9.                                 Economic Value Added - “Economic Value
Added” (“EVA”) is a measure of corporate performance.  EVA is computed by
subtracting a charge for the use of invested capital from Net Operating Profit
After Tax.

 

EVA =                  Net Operating Profit After Tax less (Invested Capital X
Required Rate of Return on Capital)

 

11.10.                          Effective Date - “Effective Date” means the date
on which the Plan commences.

 

11.11.                          Eligible Employee - “Eligible Employee” means a
regular, exempt, salaried employee of the Company.

 

11.12.                          Employer - “Employer” (also referred to as the
“Company”) means Ball Corporation and its wholly owned subsidiaries.

 

11.13.                          Incremental EVA - “Incremental EVA” is the
difference (positive or negative) between the year’s Target EVA and actual EVA.

 

11.14.                          Invested Capital - “Invested Capital” means
total assets less non-interest bearing current liabilities.  Average Invested
Capital for the year represents the average of twelve month-end amounts.

 

11.15.                          Negative Leverage Factor - “Negative Leverage
Factor” means that amount of negative Incremental EVA required to obtain a
Performance Factor of zero (0).

 

11.16.                          Net Operating Profit After Tax - “Net Operating
Profit After Tax” (also referred to as “NOPAT”) means operating income before
financing costs and income taxes reduced by income taxes which are computed by
applying a statistical tax rate appropriate to the jurisdiction(s) in which the
Company or Participating Unit operates.

 

11.17.                          Participant - “Participant” means an Eligible
Employee in the Plan.  Designation as a Participant must be renewed annually.

 

11.18.                          Participating Unit - “Participating Unit” means
an organization within the Company or a wholly owned subsidiary for which EVA
Targets are established.

 

11.19.                          Participation Basis - “Participation Basis”
means the Company or Participating Unit or combination of Participating Units
and/or Company upon whose performance the Performance Factor for the Year is
calculated for a Participant.

 

11.20.                          Performance Factor - “Performance Factor” means
that number described in Section 5.1 and which is multiplied by a Participant’s
Target Incentive Amount to arrive at such Participant’s Award.

 

8

--------------------------------------------------------------------------------


 

11.21.                          Plan - “Plan” means this Economic Value Added
Incentive Compensation Plan.

 

11.22.                          Positive Leverage Factor - “Positive Leverage
Factor” means that amount of positive Incremental EVA required to obtain a
Performance Factor of two (2.0).

 

11.23.                          Retirement - “Retirement” means termination of
employment by a Participant for whatever reason other than Death or Disability
after attainment of age fifty-five (55), or, if prior to having attained age
fifty-five (55), only after having obtained prior permission of the Committee. 
A Participant who has experienced a Retirement as defined herein shall be termed
a “Retiree.”

 

11.24.                          Target EVA - “Target EVA” means that amount of
EVA (positive or negative) which, if attained, produces a Performance Factor of
one (1.000).

 

11.25.                          Target Incentive Amount - “Target Incentive
Amount” means that dollar amount determined by multiplying the Participant’s
Base Salary by such Participant’s Target Incentive Percent.

 

11.26.                          Target Incentive Percent - “Target Incentive
Percent” means that percent of Base Salary which is established by management,
consistent with the guidelines approved by the Committee, as being the percent
of Base Salary to be paid to the Participant if Target EVA is achieved.

 

11.27.                          Year - “Year” means the calendar year in respect
of which performance is measured under the Plan.

 

9

--------------------------------------------------------------------------------


 

Appendix A

Determination of Distributions

and Bank Balances

 

Beginning Bank
Balance for the Year

 

Performance
Factor

 


Distribution

 

Change in Bank
Balance for the Year

 


Example

Zero

 

Negative

 

Zero.

 

Negative balance equal to the negative Award.

 

1

Zero

 

Zero – 2x

 

100% of Award.

 

No change.

 

2

Zero

 

> 2x

 

100% of Award up to 2x, plus 1/3 of Award in excess of 2x.

 

Positive balance equal to 2/3 of the Award in excess of 2x.

 

3

Negative

 

Negative

 

Zero.

 

Negative balance increased by the negative award.

 

4

Negative

 

Zero – 1x

 

100% of Award.

 

No change.

 

5

Negative

 

1x – 2x

 

100% of Award less 1/3 of Award above 1x until the negative bank is eliminated.

 

Negative balance reduced by 1/3 of Award above 1x, until negative balance is
eliminated.

 

6

Negative

 

> 2x

 

100% of Award to 2x, less 1/3 of Award between 1x to 2x and, if needed to
eliminate the negative bank, 100% of Award over 2x until negative balance is
eliminated. In no event shall the Distribution exceed the amount which would
have been paid had there been no negative balance.

 

Negative balance reduced by 1/3 of Award between 1x to 2x and, if needed to
eliminate the negative bank, 100% of the Award over 2x until the negative
balance is eliminated. If the negative balance is “repaid” and the Distribution
is capped, the remaining Award creates a positive bank.

 

7

Positive

 

Negative

 

1/3 of bank balance after applying the current negative Award. If the negative
Award exceeds the beginning bank balance, the Distribution is zero.

 

The positive balance is reduced by the negative Award and any Distribution from
the bank.

 

8

Positive

 

Zero – 2x

 

100% of Award plus 1/3 of the beginning bank balance.

 

The positive balance is reduced by the 1/3 of the beginning balance Distributed.

 

9

Positive

 

> 2x

 

100% of Award up to 2x, plus 1/3 of Award in excess of 2x, plus 1/3 of the
beginning bank balance.

 

The positive balance is increased by 2/3 of the Award in excess of 2x and then
reduced by 1/3 of the beginning bank balance Distributed.

 

10

 

--------------------------------------------------------------------------------


 

Appendix B

 

EXAMPLE CALCULATIONS

 

Definitions.

 

1x Award — “1x Award” means the Award earned if the Performance Factor is 1.00,
or the Target Incentive Amount * 1.00.

 

2x Award — “2x Award” means the Award earned if the Performance Factor is 2.00,
or the Target Incentive Amount * 2.00.

 

Excess Award — “Excess Award” means the amount of an Award in excess of 2x
Award, or the Award — (Target Incentive Amount * 2.00).

 

Assumptions used in all examples:

 

Participant’s Base Salary = $50,000

Participant’s Target Incentive Percent = 20%

Participant’s Target Incentive Amount = $10,000   ($50,000 * 20%)

1x Award = Participant’s Target Incentive Amount = $10,000

2x Award = Participant’s Target Incentive Amount * 2 = $20,000

($10,000 * 2)

 

Award = Participants’ Target Incentive Amount * Performance Factor

 

EXAMPLE 1

 

Beginning Bank Balance is Zero:  Performance Factor is less than Zero

 

Distribution Rule:  Zero

 

Change in Bank Balance:  Negative balance equal to the negative Award.

 

Performance Factor = (.75)

Bank Balance = $0

Award = $(7,500)

 

Result:

 

 

 

Distribution

=

$0

Bank Balance

=

$(7,500)

 

--------------------------------------------------------------------------------


 

EXAMPLE 2

 

Beginning Bank Balance is Zero:  Performance Factor is less than or equal

to 2.00 and greater than or equal to Zero

 

Distribution Rule:  100% of Award.

 

Change in Bank Balance:  No change.

 

Performance Factor = 1.25

Bank Balance = $0

Award = $12,500

 

Result:

 

 

 

Distribution

=

$12,500

Bank Balance

=

$0

 

EXAMPLE 3

 

Beginning Bank Balance is Zero:  Performance Factor is greater than 2.00

 

Distribution Rule:  100% of Award up to 2x Award, plus 1/3 of the Excess Award.

 

Change in Bank Balance:  Positive balance equal to the Award less the amount
Distributed, or 2/3 of the Excess Award.

 

Performance Factor = 3.00

Bank Balance = $0

Award = $30,000

 

1.                                      Determine Excess Award.  (Award — 2x
Award)

 

$30,000 - $20,000 = $10,000

 

2.                                      Determine Distribution.  (2x Award + 1/3
of Excess Award)

 

$20,000 + $(10,000 * 1/3) + $23,333

 

3.                                      Determine Ending Bank Balance.  (Award —
Distribution)

 

$30,000 - $23,333 = $6,667, or $10,000 * 2/3 = $6,667

 

Result:

 

Distribution

=

$23,333

Bank Balance

=

$6,667

 

--------------------------------------------------------------------------------


 

EXAMPLE 4

 

Beginning Bank Balance is Negative:  Performance is less than Zero

 

Distribution Rule:  Zero.

 

Change in Bank Balance:  The negative balance is increased by the negative
Award.

 

Performance Factor = (1.25)

Bank Balance = $(12,000)

Award = $(12,500)

 

Result:

 

 

 

Distribution

=

$0

Bank Balance

=

$(12,000) + $(12,500) = $(24,500)

 

EXAMPLE 5

 

Beginning Bank Balance is Negative:  Performance Factor is greater than

or equal to Zero and less than or equal to 1.00

 

Distribution Rule:  100% of Award

 

Change in Bank Balance:  No Change.

 

Performance Factor = .75

Bank Balance = $(12,000)

Award = $7,500

 

Result:

 

 

 

Distribution

=

$7,500

Bank Balance

=

$(12,000)

 

EXAMPLE 6

 

Beginning Bank Balance is Negative:  Performance Factor is greater than

1.00 and less than or equal to 2.00

 

Distribution Rule:  100% of Award, less Award applied to the negative bank
balance.

 

Change in Bank Balance:  The negative balance is reduced by 1/3 of the Award
above 1x Award, until negative balance is eliminated.

 

(a)                                 Award insufficient to eliminate negative
balance

 

Performance Factor = 1.25

Bank Balance = $(12,000)

Award = $12,500

 

--------------------------------------------------------------------------------


 

1.                                      Determine amount of the Award in excess
of 1.00 available to reduce the negative bank balance.  (1/3 of (Award — 1x
Award))

 

($12,500 - $10,000) * 1/3 = $833

 

2.                                      Since the amount of the Award available
to reduce the negative bank is not sufficient to eliminate the balance, the
entire amount of the Award available to reduce the negative bank is applied to
the negative balance.

 

3.                                      Determine the Ending Bank Balance.

Beginning Balance + Award available to reduce the negative bank

 

$(12,000) + $833 = $(11,167)

 

4.                                      Determine the Distribution.  (Award -
Award applied to the negative bank)

 

$12,500 - $833 = $11,667

 

Result:

 

 

 

Distribution

=

$11,667

Bank Balance

=

$(11,167)

 

(b)                                 Award exceeds amount needed to eliminate
negative balance

 

Performance Factor = 1.75

Bank Balance = $(1,000)

Award = $17,500

 

1.                                      Determine the amount of the Award in
excess of 1.00 available to reduce the negative bank balance.  (1/3 of (Award -
1x Award))

 

($17,500 - $10,000) * 1/3 = $2,500

 

2.                                      Since the amount of the Award available
to reduce the negative bank is greater than the balance, the bank balance is
brought to zero, and the amount of the Award in excess of 1.00 which is not
needed to eliminate the negative bank balance is available for Distribution.

 

3.                                     Determine the Distribution.  (Award -
Award applied to negative bank balance)

 

$17,500 - $1,000 = $16,500

 

Result:

 

 

 

Distribution

=

$16,500

Bank Balance

=

$0

 

--------------------------------------------------------------------------------


 

EXAMPLE 7

 

Beginning Bank Balance is Negative:  Performance Factor is greater than 2.00

 

Distribution Rule:  100% of Award up to 2.0, less Award applied to the negative
bank balance.  In no event shall the Distribution exceed the amount which would
have been paid if the bank balance were zero.

 

Change in Bank Balance:  The negative balance reduced by 1/3 of the Award
between 1.00 and 2.00, and, if needed 100% of the Excess Award until the
negative bank balance is eliminated.  If the negative balance is eliminated and
the Distribution is capped, the remaining Award creates a positive balance.

 

(a)                                 Award is insufficient to eliminate negative
bank balance

 

Performance Factor = 2.50

Bank Balance = $(12,000)

Award = $25,000

 

1.                                      Determine Excess Award.  (Award - 2x
Award)

 

$25,000 - $20,000 = $5,000

 

2.                                      Determine amount of the Award available
between 1.00 and 2.00 to reduce the negative bank balance.  (Award between 1.00
and 2.00 * 1/3)

 

$10,000 * 1/3 = $3,333

 

3.                                      Since the Award available between 1.00
and 2.00 to reduce the negative bank does not eliminate the balance, the entire
amount computed in item 2 is applied to reduce the negative balance.

 

4.                                      Determine the Remaining Bank Balance.

Beginning Balance + Award available between 1.00 and 2.00 to reduce the negative
bank.

 

$(12,000) + $3,333 = $(8,667)

 

5.                                      Since the Excess Award does not exceed
the Remaining Bank Balance, the entire Excess Award is applied to the Remaining
Bank Balance.

 

6.                                      Determine Ending Bank Balance. 
(Remaining Bank Balance + Excess Award)

 

$(8,667) + $5,000 = $(3,667)

 

7.                                      Determine the Distribution.  (Award -
Award applied to negative bank balance)

 

$25,000 - $3,333 - $5,000 = $16,667

 

Result:

 

 

 

Distribution

=

$16,667

Bank Balance

=

$(3,667)

 

--------------------------------------------------------------------------------


 

(b)                                 Award sufficient to eliminate negative
balance:  computed

Distribution does not exceed the Maximum Distribution

 

Performance Factor = 2.50

Bank Balance = $(4,000)

Award = $25,000

 

1.                                      Determine Excess Award.  (Award - 2x
Award)

 

$25,000 - $20,000 = $5,000

 

2.                                      Determine amount of the Award available
between 1.00 and 2.00 to reduce the negative bank balance.  (Award between 1.00
and 2.00 * 1/3)

 

$10,000 * 1/3 = $3,333

 

3.                                      Since the Award available between 1.00
and 2.00 to reduce the negative bank does not eliminate the balance, the entire
amount computed in item 2 is applied to the negative balance.

 

4.                                      Determine the Remaining Bank Balance.

Beginning Balance + Award available between 1.00 and 2.00 to reduce the negative
bank.

 

$(4,000) + $3,333 = $(667)

 

5.                                      Since the Excess Award exceeds the
Remaining Bank Balance, the bank balance is brought to zero.  The amount of the
Excess Award not used to reduce the negative bank is available for Distribution.

 

6.                                      Determine the Distribution.  (Award —
Award applied to negative bank balance)

 

$25,000 - $3,333 - $667 = $21,000

 

Result:

 

 

 

Distribution

=

$21,000

Bank Balance

=

$0

 

--------------------------------------------------------------------------------


 

(c)                                  Award sufficient to eliminate negative
balance:  Distribution

capped by Maximum Distribution

 

Performance Factor = 3.00

Bank Balance = $(4,000)

Award = $30,000

 

1.                                      Determine Excess Award.  (Award - 2x
Award)

 

$30,000 - $20,000 = $10,000

 

2.                                      Determine amount of the Award available
between 1.00 and 2.00 to reduce the negative bank balance.  (Award between 1.00
and 2.00 * 1/3)

 

$10,000 * 1/3 = $3,333

 

3.                                      Since the Award available between 1.00
and 2.00 to reduce the negative bank does not eliminate the balance, the entire
amount computed in item 2 is applied to the negative bank.

 

4.                                      Determine the Remaining Bank Balance.

Beginning Balance + Award available between 1.00 and 2.00 to reduce the negative
bank.

 

$(4,000) + $3,333 = $(667)

 

5.                                      Since the Excess Award exceeds the
Remaining Bank Balance, the bank balance is brought to zero.  The amount of the
Excess Award not used to reduce the negative bank is available for Distribution.

 

6.                                      Determine the Distribution.  (Award -
Award applied to negative bank balance)

 

$30,000 - $3,333 - $667 = $26,000

 

7.                                      Determine the Distribution as if the
bank balance were zero.  See Example 3.

2x Award + 1/3 of Excess Award

 

$20,000 = (1/3 * $10,000) = $23,333

 

8.                                      Since the Distribution computed in item
6 exceeds the amount that would have been paid if the bank balance had been zero
(item 7), the Distribution is limited to the amount computed as if the bank
balance were zero.  The bank is credited for the amount of the Award in excess
of the Distribution.

 

9.                                      Determine the Bank Balance.  Since the
Award eliminated the negative balance, a positive balance is created.  (Award -
Award applied to negative balance — Distribution)

 

$30,000 - $3,333 - $667 - $23,333 = $2,667

 

Result:

 

 

 

Distribution

=

$23,333

Bank Balance

=

$2,667

 

--------------------------------------------------------------------------------


 

EXAMPLE 8

 

Beginning Bank Balance is Positive:  Performance Factor is less than Zero

 

Distribution Rule:  1/3 of beginning bank balance after applying the current
negative Award.  If the negative Award exceeds the beginning bank balance, the
Distribution is zero.

 

Change in Bank Balance:  The positive bank balance is reduced by the negative
Award and Distribution, if any.

 

(a)                                 Negative award exceeds positive bank balance

 

Performance Factor = (.75)

Bank Balance = $9,000

Award = $(7,500)

 

1.                                      Determine remaining bank balance after
applying negative Award.

 

$9,000 + $(7,500) = $1,500

 

2.                                      Since the remaining balance is positive,
the Distribution is 1/3 of remaining bank balance.

 

$1,500 * 1/3 = $500

 

3.                                      The remaining bank balance is reduced
for the distribution from the bank.

 

$1,500 - $500 = $1,000

 

Result:

 

 

 

Distribution

=

$500

Bank Balance

=

$1,000

 

(b)                                 Positive bank balance exceeds negative award

 

Performance Factor = (.75)

Bank Balance = $5,000

Award = $(7,500)

 

1.                                      Determine the remaining bank balance
after applying negative Award.

 

$5,000 + $(7,500) = $(2,500)

 

2.                                      Since the remaining balance is negative,
the distribution is zero.

 

Result:

 

 

 

Distribution

=

$0

Bank Balance

=

$(2,500)

 

--------------------------------------------------------------------------------


 

EXAMPLE 9

 

Beginning Bank Balance is Positive:  Performance Factor is greater than

or equal to Zero and less than or equal to 2.00

 

Distribution Rule:  100% of Award plus 1/3 of beginning bank balance.

 

Change in Bank Balance:  The positive balance is reduced by the 1/3 of the
beginning balance distributed.

 

Performance Factor = 1.25

Bank Balance = $9,000

Award = $12,500

 

1.                                      Determine amount of bank balance to be
distributed.  (Beginning Balance * 1/3)

 

$9,000 * 1/3 = $3,000

 

2.                                      Bank balance is reduced by the amount of
the bank distributed.

 

$9,000 - $3,000 = $6,000

 

3.                                      Determine the Distribution.  (100% of
Award plus bank distribution)

 

$12,500 + $3,000 = $15,500

 

Result:

 

 

 

Distribution

=

$15,500

Bank Balance

=

$6,000

 

--------------------------------------------------------------------------------


 

EXAMPLE 10

 

Beginning Bank Balance is Positive:  Performance Factor is greater than 2.00

 

Distribution Rule:  100% of Award up to 2.00, plus 1/3 of Excess Award, plus 1/3
of beginning bank balance.

 

Change in Bank Balance:  The positive balance is reduced by the 1/3 of the
beginning balance distributed and then increased by the 2/3 of the Excess Award
not distributed.

 

Performance Factor = 3.00

Bank Balance = $9,000

Award = $30,000

 

1.                                      Determine amount of bank balance to be
distributed.  (Beginning Balance * 1/3)

 

$9,000 * 1/3 = $3,000

 

2.                                      Determine the amount of the Excess
Award.  (Award - 2x Award)

 

$30,000 - $20,000 = $10,000

 

3.                                      Bank balance is reduced by the amount of
the bank distributed.

 

$9,000 - $3,000 = $6,000

 

4.                                      Determine the Distribution.

2x Award + 1/3 of Excess Award + bank distribution

 

$20,000 + ($10,000 * 1/3) + $3,000 = $26,333

 

5.                                      Determine the Ending Bank Balance. 
(Remaining Balance + 2/3 of Excess Award)

 

$6,000 + ($10,000 * 2/3) = $12,667

 

Result:

 

 

 

Distribution

=

$26,333

Bank Balance

=

$12,667

 

--------------------------------------------------------------------------------